Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed February 11, 2022, are hereby withdrawn:
Objections to claims 83-85 and 98.
Rejections under §112(b) of claims 86 and 89.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 was filed after the mailing date of the Notice of Allowance on May 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 82-101 are allowable as presented by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shafer (20180251264).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736